DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,339,825 to Koklu (Koklu).

As to claim 1, Koklu discloses a fluidic nozzle insert comprising: a first surface (at 22; see Figure 3) comprising a fluidic oscillator geometry having an interaction region (between 22C and 22D); a second surface (at 24; see Figures 4 and 5) opposite the first surface having a manifold (74) configured to receive fluid from a fluid source (200); at least one feed (26A and 26B) in fluid communication between the first surface and the second surface to transport fluid from the manifold to the interaction region; at least one power nozzle (22E and 22F) positioned along the first surface for directing fluid from the at least one feed to the interaction region; and an outlet (22B) along a first edge in communication with the interaction region for the passage of fluid from the interaction region to distribute an oscillating fluid fan spray (see Figures 3-5).

As to claim 3, Koklu discloses a first power nozzle (22E) for communicating fluid received directly from a first feed (26A) and a second power nozzle (22F) for communicating fluid received directly from a second feed (26B).

As to claim 4, Koklu discloses a barrier (V-shaped element between 26A and 26B shown in Figures 4 and 5) positioned along the manifold on the second surface, the barrier is positioned between the first feed and the second feed.

As to claim 5, Koklu discloses the manifold is opposite the interaction region and does not share any perimeter walls with the interaction region (see Figures 4 and 5).

As to claim 6, Koklu discloses the fluidic oscillator geometry is symmetrical along a central axis (see Figures 3-5).

As to claim 7, Koklu discloses the feed is arranged a first distance from the first edge and wherein the throat is arranged a second distance from the first edge such that the second distance is greater than the first distance (see Figures 3-5).

As to claim 8, Koklu discloses a first feed (26A) and a second feed (26B) to transport fluid from the manifold to the interaction region; and a first power nozzle (22E) and a second power nozzle (22F) positioned along the first surface, the first power nozzle in direct communication with the first feed, the second power nozzle in direct communication with the second feed (see Figures 3-5).

As to claim 9, Koklu discloses a first inflection point and a second inflection point along the first and second power nozzles, respectively, wherein the first and second inflection points protrude inwardly relative to a perimeter of the interaction region towards the central axis (see Figures 3-5).

As to claim 10, Koklu discloses a first point along the opposite side of the first inflection point of the first power nozzle and a second point along the opposite side of the second inflection point of the second power nozzle wherein the first point and the second point are located a position that is further away from central axis than the first and second inflection points (see Figures 3 and 5).

As to claim 11, Koklu discloses the first feed is defined by first and second opposing walls that have a slightly tapered or narrowing pathway from an aperture to the first power nozzle and the second feed is defined by first and second opposing walls that have a slightly tapered or narrowing pathway from an aperture to the second power nozzle such that each define a direct pathway along the first surface (see Figures 4 and 5).

As to claim 12, Koklu discloses a fluidic nozzle insert comprising: a first surface (at 22; see Figure 3) having a fluidic oscillator geometry having an interaction region (between 22C and 22D); a manifold region (74) provided along an opposite second surface (at 24; see Figures 4 and 5) to receive fluid from a fluid source (200); at least one feed (26A and 26B) for the communication of fluid between the first surface and the opposite second surface; at least one power nozzle (22E and 22F) for directing fluid from the at least one feed to the interaction region of the fluidic oscillator geometry wherein the at least one feed is a vertical feed in direct communication with the at least one power nozzle on the first surface to transport fluid from the manifold; and a v-shaped outlet (22B) in communication with the interaction region defined by two opposing flat walls to distribute an oscillating fluid fan spray from the interaction region (see Figures 3-5).

As to claim 14, Koklu discloses a barrier (V-shaped element between 26A and 26B shown in Figures 4 and 5) positioned between the first feed (26A) and a second feed (26B) along the second surface.

As to claim 15, Koklu discloses the fluidic geometry is symmetrical along a central axis (see Figures 3-5).

As to claim 16, Koklu discloses a first feed (26A) and a second feed (26B) to transport fluid from the manifold to the interaction region; and a first power nozzle (22E) and a second power nozzle (22F) positioned along the first surface, the first power nozzle in direct communication with the first feed, the second power nozzle in direct communication with the second feed (see Figures 3-5).

As to claim 17, Koklu discloses a first inflection point and a second inflection point along the first and second power nozzles, respectively, wherein the first and second inflection points protrude inwardly relative to a perimeter of the interaction region towards the central axis (see Figures 3-5).

As to claim 18, Koklu discloses a first point along the opposite side of the first inflection point of the first power nozzle and a second point along the opposite side of the second inflection point of the second power nozzle wherein the first point and the second point are located further away from central axis than the first and second inflection points (see Figures 3 and 5).

As to claim 19, Koklu discloses the first feed is defined by first and second opposing walls that have a slightly tapered or narrowing pathway from an aperture to the first power nozzle and the second feed is defined by first and second opposing walls that have a slightly tapered or narrowing pathway from an aperture to the second power nozzle such that each define a direct pathway along the first surface (see Figures 4 and 5).

As to claim 20, Koklu discloses the first feed and the second feed are arranged a first distance from the first edge and wherein the throat is arranged a second distance from the first edge such that the second distance is greater than the first distance (see Figures 3-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,339,825 to Koklu.

As to claim 2, Koklu discloses the claimed invention above but does not expressly disclose the fluidic nozzle insert has a length that is approximately less than or equal to 4.65 mm and a width of the fluidic nozzle insert structure is approximately less than or equal to 5.02 mm.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the fluidic nozzle insert of Koklu with a length that is approximately less than or equal to 4.65 mm and a width of approximately less than or equal to 5.02 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 13, Koklu discloses the claimed invention above but does not expressly disclose the power nozzle has a width of about 0.4 mm, the interaction region has a width of about 3 mm, and the interaction region has a height of about 2 mm.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the power nozzle insert of Koklu with a width of about 0.4 mm, the interaction region with a width of about 3 mm, and the interaction region with a height of about 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said first edge" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the throat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first feed" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said first edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the throat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a oscillating” in line 10 which should be “an oscillating”.  Appropriate correction is required.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4,596,364 to Bauer and 6,253,782 to Raghu and US Patent Application Publications 2001/0019086 to Srinath et al. and 2017/0304848 to Ostergren et al. show fluidic nozzle inserts having a first surface with an interaction region, a second surface having a manifold, at least one feed, at least one power nozzle and an outlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        06/03/2022